In an action, inter alia, to recover damages for unfair competition, the plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County (Gowan, J.), dated November 9, 1999, as denied that branch of their motion which was for leave to renew the sua sponte dismissal of the complaint insofar as asserted against the defendant Reiner Sales Co., Inc.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs’ contention on appeal, the Supreme Court properly denied their motion for leave to renew (see, CPLR 2221). Ritter, J. P., Santucci, Goldstein and Feuerstein, JJ., concur.